Exhibit 10.18

 

CONAGRA FOODS, INC.

 

EXECUTIVE INCENTIVE PLAN (2004)

 

1.             Purpose.  The principal purpose of the ConAgra Foods Executive
Incentive Plan (the “Plan”) is to provide incentives to executive officers and
other senior management officers of ConAgra Foods, Inc. (“ConAgra Foods”) who
have significant responsibility for the success and growth of ConAgra Foods and
to assist ConAgra Foods in attracting, motivating and retaining executive
officers on a competitive basis.

 

2.             Administration of the Plan.  The Plan shall be administered by
the Human Resources Committee of the Board of Directors (the “Committee”).  The
Committee shall have the sole discretion to interpret the Plan; approve a
pre-established objective performance measure or measures annually; certify the
level to which each performance measure was attained prior to any payment under
the Plan; approve the amount of awards made under the Plan; and determine who
shall receive any payment under the Plan.

 

The Committee shall have full power and authority to administer and interpret
the Plan and to adopt such rules, regulations and guidelines for the
administration of the Plan and for the conduct of its business as the Committee
deems necessary or advisable.  The Committee’s interpretations of the Plan, and
all actions taken and determinations made by the Committee pursuant to the
powers vested in it hereunder, shall be conclusive and binding on all parties
concerned, including ConAgra Foods, its stockholders and any person receiving an
award under the Plan.

 

3.             Eligibility.  Executive officers and other senior management
officers of ConAgra Foods shall be eligible to receive awards under the Plan.
Such participants include the Chief Executive Officer, other executive officers
and senior management officers and any persons performing similar duties in the
future. The Committee shall designate the executive officers and other senior
management officers who will participate in the Plan each year.

 

4.             Awards.  The Committee shall establish annual and/or long-term
incentive award targets for participants. If an individual becomes an executive
officer or senior management officer during the year, such individual may be
granted eligibility for an incentive award for that year upon such individual
assuming such position; provided, if such person is a covered employee under
Section 162(m) of the Internal Revenue Code, the eligibility of such person
shall be conditioned on compliance with Section 162(m) for tax deductibility of
the award.

 

The Committee shall also establish annual and/or long-term performance targets
which must be achieved in order for an award to be earned under the Plan.  Such
targets shall be based on earnings, earnings per share, growth in earnings per
share, achievement of annual operating profit plans, return on equity
performance, return on capital, sales growth, or similar financial performance
measures as may be determined by the Committee. The specific performance targets
for each participant shall be established in writing by the Committee within
ninety days after the commencement of the fiscal year (or within such other time
period as may be required by Section 162(m) of the Internal Revenue Code) to
which the performance target relates.  The performance target shall be
established in such a manner that a third party having knowledge of the relevant
facts could determine whether the performance goal has been met.

 

Awards shall be payable following the completion of each fiscal year upon
certification by the Committee that ConAgra Foods achieved the specified
performance target established for the participant. Awards may be paid in cash
or securities. Grants or awards of stock options or stock appreciation rights
shall be based on a stock price that is not less than current fair market
value.  Notwithstanding the attainment by ConAgra Foods of the specified
performance targets, the

 

50

--------------------------------------------------------------------------------


 

Exhibit 10.18

 

Committee has the discretion, for each participant, to reduce some or all of an
award that would otherwise be paid. However, in no event may a participant
receive aggregate compensation under the Plan in any fiscal year of more than
.1% of ConAgra Foods’ market capitalization (stock price multiplied by number of
shares outstanding) as of the first day of the fiscal year.

 

5.             Miscellaneous Provisions.  ConAgra Foods shall have the right to
deduct from all awards hereunder any federal, state, local or foreign taxes
required by law to be withheld with respect to such awards. Neither the Plan nor
any action taken hereunder shall be construed as giving any employee any right
to be retained in the employ of ConAgra Foods.  The costs and expenses of
administering the Plan shall be borne by ConAgra Foods and shall not be charged
to any award or to any executive officer receiving an award.

 

6.             Amendments and Termination.  The Committee may at any time
terminate or from time to time amend the Plan in whole or in part, but no such
action shall adversely affect any rights or obligations with respect to any
awards theretofore made under the Plan.  However, unless the stockholders of
ConAgra Foods shall have first approved thereof, no amendment of the Plan shall
be effective which would increase the maximum amount which can be paid to any
one participant under the Plan in any fiscal year, which would change the
performance goals permissible under this Plan for payment of awards, or which
would modify the requirement as to eligibility for participation in the Plan.

 

51

--------------------------------------------------------------------------------